DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 3/22/2022 is acknowledged.
Applicant amended claims 16 and 17; and added claim 23.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/22/2022 has been entered.
	
Allowable Subject Matter
Claims 16-23 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 16 would be allowable because a closest prior art, Xie et al. (US 2018/0019337), discloses bottom spacers 16 (Figs. 16A and 16B, paragraph 0055); top spacers 66 (Figs. 16A and 16B, paragraph 0061); and gates (70, 74, and 78 in Figs. 16A and 16B) but fails to disclose the liner directly contacts a top horizontal surface of the top spacers, wherein a liner disposed on the gates and on selected portions of the top spacers, wherein the gates fully separate the liner from the bottom spacers. Additionally, the prior art does not teach or suggest a VFET device, comprising: the liner directly contacts a top horizontal surface of the top spacers, wherein a liner disposed on the gates and on selected portions of the top spacers, wherein the gates fully separate the liner from the bottom spacers in combination with other elements of claim 16.

A closest prior art, Xie et al. (US 2018/0019337), discloses a VFET device, comprising: fins 14 (Figs. 16A and 16B, paragraph 0055) patterned adjacent to one another in a substrate 20 (Figs. 16A and 16B, paragraph 0055) corresponding to at least a first VFET (VFETI) (“n-VFINFET” in paragraph 0055; and see Fig. 16A) and a second VFET (VFET2) (“p-type VFINFET” in paragraph 0055; and see Fig. 16B); bottom source and drains 18 (Figs. 16A and 16B, paragraph 0055) formed in the substrate 20 (Figs. 16A and 16B) at a base of the fins 14 (Figs. 16A and 16B); bottom spacers 16 (Figs. 16A and 16B, paragraph 0055) disposed over the bottom source and drains 18 (Figs. 16A and 16B); top source and drains 58 (Figs. 16A and 16B, paragraph 0060) formed at a top of the fins 14 (Figs. 16A and 16B); top spacers 66 (Figs. 16A and 16B, paragraph 0061) surrounding the top source and drains 58 (Figs. 16A and 16B), wherein the top spacers 66 (Figs. 16A and 16B) overhang the fins 14 (Figs. 16A and 16B); and gates (70, 74, and 78 in Figs. 16A and 16B) of the VFETI and the VFET2 comprising: a high-K gate dielectric 70 (Figs. 16A and 16B, paragraph 0064) disposed along sidewalls of the fins 14 (Figs. 16A and 16B) and on top surfaces of the bottom spacers 16 (Figs. 16A and 16B) and bottom surfaces of the top spacers 66 (Figs. 16A and 16B), at least a first workfunction-setting metal layer 74 (Figs. 16A and 16B, paragraph 0063) disposed on the high-K gate dielectric 70 (Figs. 16A and 16B), and at least a second workfunction-setting metal layer 78 (Figs. 16A and 16B, paragraph 0066, wherein “different metal gate 78 materials can be used to vary the threshold voltage (Vt)”) disposed on the first workfunction-setting metal layer 74 (Figs. 16A and 16B) but fails to teach the liner directly contacts a top horizontal surface of the top spacers, wherein a liner disposed on the gates and on selected portions of the top spacers, wherein the gates fully separate the liner from the bottom spacers as the context of claim 16. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 17-23 depend on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813